DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 16/542,239 filed on August 15, 2019.  Currently claims 1-12 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on January 30, 2018.  It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.

Claim Objections
4.	Claim 7 is objected to because of the following informalities: 
Regarding claim 7, line 18: “RFID code” should be replaced with “RFID tag” in the context of the claim.  The “RFID code” is a part of the (c) step.  
Appropriate review and correction is required.

Allowable Subject Matter
5.	Claims 1-6 and 8-12 are allowed.
The claims are directed at a system and the method for RFID-based genuine product service system employing a code update algorithm, wherein the RFID tag can be attached to a product or document, and can be read or written by a wired or wireless   terminal.  The RFID tag is further comprised of the RFID tag ID number, an RFID tag access code, and a genuine product certification code, and these three components (the RFID tag ID number, an RFID tag access code, and a genuine product certification code) are used by the genuine product certification server to provide updated genuine product certification code is neither disclosed nor suggested by the cited references.  

7.	This application is in condition for allowance except for the following formal matters raised in paragraphs 3 and 4 above.

8.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
April 1, 2021